Case 1:20-cv-00723-PLM-SJB ECF No. 10, PageID.58 Filed 02/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 CHARLES TAUL,

       Plaintiff,
                                                    Case No. 1:20-cv-723
 v.
                                                    HONORABLE PAUL L. MALONEY
 TRI COUNTY METRO NARCOTICS,

       Defendant.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that that Judgment is entered.




Dated: February 11, 2021                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
